Exhibit 10.27

SURFACE LEASE AGREEMENT

For good and valuable consideration, the parties to this Surface Lease Agreement
(the “Lease”) agree as follows:

ARTICLE ONE

DEFINED TERMS

As used in this Lease, the terms set forth in this Article One have the
following meanings:

 

1.01 Effective Date: The last date beneath the signatures of Landlord and Tenant
on this Lease.

 

1.02 Landlord: 650 North Freeway, Ltd., a Texas limited partnership

Address: 630 North Freeway, Suite 300 Fort Worth, TX 76102

Telephone: 817-870-3677                                Fax: 817-870-1218

Email: stindall@tindallrecord.com

 

1.03 Tenant: Skycam, LLC, a Delaware limited liability company

Address: Prior to Commencement Date: 43445 Business Park Drive, Suite 103,
Temecula, CA 92590

After Commencement Date: 630 North Freeway, Suite 350, Fort Worth, Texas 76102

Telephone: 918-231-7506                                Fax: 951-676-9260

Email: nsalomon@winnercomm.com

 

1.04 Premises: Being that approximately 2.48 acre area having as its eastern
boundary the eastern boundary of the Property, as more particularly shown in
outline form on the attached Exhibit “B”.

 

1.05 Property: The property on which the Premises are situated is more
particularly described on the attached Exhibit “A”.

 

1.06 Adjacent Lease: That certain Commercial Lease Agreement dated as of even
date with this Lease, between Tindall Properties, Ltd., as landlord, and Tenant,
as tenant, and guaranteed by Guarantor.

 

1.07 Term: 6 years and 5 months beginning on the “Commencement Date” of, and as
defined in, the Adjacent Lease (the “Commencement Date”) and ending on the date
that is 6 years and 5 months thereafter (the “Expiration Date”) or termination
of the Adjacent Lease, whichever is earlier.

 

1.08 Base Rent: $180,000.00 Base Rent for the Term is due and payable in monthly
installments per month in advance, as follows:

 

Months 1-5

   $ 0   

Months 6-77

   $ 2,500.00   

Base Rent and all other sums due or payable by Tenant to Landlord under this
Lease are collectively referred to in this Lease as the “Rent.”

 

1.09 Permitted Use: use of the surface only, for erection of temporary towers
for testing of cameras, as generally depicted on Exhibit “D” attached hereto,
incident to the conduct of Tenant’s business under the Adjacent Lease.

 

1.10 Party to whom Tenant is to deliver payments under this Lease: Landlord.

 

   LANDLORD’S INITIALS  

                      

   TENANT’S INITIALS  

                      

 

SURFACE LEASE AGREEMENT – Page 1



--------------------------------------------------------------------------------

1.11 Exhibits and Addenda. The following exhibits are attached to this Lease and
incorporated as a part of this Lease.

Exhibit A: Legal Description of the Property

Exhibit B: Site Plan

Exhibit C: Guaranty

Exhibit D: Illustration of Temporary Towers

ARTICLE TWO

LEASE AND TERM

 

2.01 Lease of Premises for Term. Subject to the provisions of Section 2.02,
Landlord leases the Premises to Tenant and Tenant leases the Premises from
Landlord for the Term stated in Section 1.07. The Commencement Date is the date
specified in Section 1.07.

 

2.02 Landlord’s obligation to lease the Premises to Tenant is conditioned upon
the execution by Guarantor of a Guaranty in the form attached hereto as Exhibit
“C” and delivery by Tenant to Landlord on or before May 25, 2011, of a copy of a
duly adopted resolution of Guarantor’s board of directors ratifying Guarantor’s
execution of such Guaranty and confirming that such Guaranty may reasonably be
expected to benefit Guarantor. If such resolution is not delivered by such date,
Landlord shall have the right to terminate this Lease, and whether this Lease is
terminated by Landlord or by operation of the provisions of Section 1.07 hereof,
to retain the installment of Base Rent paid pursuant to Section 3.02 of this
Lease to reimburse Landlord for its expenses in connection with this Lease.

 

2.03

Holding Over. Tenant shall vacate the Premises immediately upon the expiration
of the Term or earlier termination of this Lease. Tenant shall reimburse
Landlord for and indemnify Landlord against all damages incurred by Landlord as
a result of any delay by Tenant in vacating the Premises. If Tenant does not
vacate the Premises upon the expiration of the Term or earlier termination of
this Lease, Tenant’s occupancy of the Premises will be a day-to-day tenancy,
subject to all of the terms of this Lease, except that the Base Rent during the
holdover period will be increased to an amount that is three-and-one- half
(3 1/2) times the Base Rent in effect on the expiration or termination of this
Lease, computed on a daily basis for each day of the holdover period, plus all
additional sums due under this Lease. This Section will not be construed as
Landlord’s consent for Tenant to hold over or to extend this Lease.

 

2.05 Termination Option. Notwithstanding anything to the contrary provided in
this Lease, at any time after the date that is 35 months after the Commencement
Date, either party may terminate this Lease upon six (6) months prior written
notice to the other party.

ARTICLE THREE

RENT

 

3.01

Manner of Payment. Tenant shall pay the Rent to Landlord at the address set
forth in Section 1.02. Landlord may designate, in a written notice delivered to
Tenant, the party authorized to receive Rent and act on behalf of Landlord to
enforce this Lease. Any such authorization will remain in effect until it is
revoked

 

2



--------------------------------------------------------------------------------

  by Landlord in a subsequent written notice delivered to Tenant. Any payments
made to a third party designated by Landlord will be deemed made to Landlord
when received by the designated third party. All sums payable by Tenant under
this Lease, whether or not expressly denominated as Rent, will constitute rent
for the purposes of Section 502(b) (6) of the Bankruptcy Code and for all other
purposes.

 

3.02 Time of Payment. Upon execution of this Lease, Tenant shall pay the
installment of Base Rent for the first month of the Term for which Base Rent is
due. On or before the first day of the second month of the Term, and on or
before the first day of each month thereafter, the installment of Base Rent and
other sums due under this Lease will be due and payable, in advance, without
off-set, deduction or prior demand. Tenant shall cause payments to be properly
mailed or otherwise delivered so as to be actually received (and not merely
deposited in the mail) by Landlord (or the party identified in Section 1.10, or
any other third party designated by Landlord) on or before the due date. If the
Term commences or ends on a day other than the first or last day of a calendar
month, the rent for any partial calendar month following the Commencement Date
or preceding the end of the Term will be prorated. Tenant shall pay any such
prorated portion for a partial calendar month at the beginning of the Term on
the Commencement Date. Tenant shall pay any such prorated portion for a partial
calendar month at the end of the Term on the first day of that calendar month.

 

3.03 Late Charges. Tenant’s failure to promptly pay sums due under this Lease
may cause Landlord to incur unanticipated costs. The exact amount of those costs
is impractical or extremely difficult to ascertain. The costs may include, but
are not limited to, processing and accounting charges and late charges that may
be imposed on Landlord by any ground lease or deed of trust encumbering the
Premises. Payments due to Landlord under this Lease are not an extension of
credit. Therefore, if any payment under this Lease is not actually received on
or before the due date (and not merely deposited in the mail), Landlord may, at
Landlord’s option and to the extent allowed by applicable law, impose a Late
Charge on any late payments in an amount equal to five percent (5%) of the
amount of the past due payment (the “Late Charge”) after the payment is more
than five days past due. A Late Charge may be imposed only once on each past due
payment. Any Late Charge will be in addition to Landlord’s other remedies for
nonpayment of Rent. If any check tendered by Tenant under this Lease is
dishonored for any reason, Tenant shall pay to Landlord a dishonored check fee
of thirty dollars ($30.00), plus (at Landlord’s option) a Late Charge as
provided above until Good Funds (defined below) are received by Landlord. The
parties agree that any Late Charge and dishonored check fee represent a fair and
reasonable estimate of the costs Landlord will incur by reason of the late
payment or dishonored check. If there are any Late Charges, dishonored check
fees, installments of Base Rent, and any other unpaid charges or reimbursements
due to Landlord, then Landlord may apply any payments received from Tenant to
any amounts due in any order Landlord may choose. Notwithstanding the foregoing,
Landlord will not impose a Late Charge as to the first late payment in any
calendar year, unless Tenant fails to pay the late payment to Landlord within
three (3) business days after the delivery of a written notice from Landlord to
Tenant demanding the late payment be paid. However, Landlord may impose a Late
Charge without advance notice to Tenant on any subsequent late payment in the
same calendar year.

 

3.04 Good Funds Payments. If any two or more payments by check from Tenant to
Landlord for Rent are dishonored and returned unpaid, thereafter Landlord may,
at Landlord’s option, by the delivery of a written notice to Tenant, require
that all future payments of Rent for the remaining Term of this Lease must be
made by cash, certified check, cashier’s check, official bank check, money
order, wire transfer or automatic electronic funds transfer (“Good Funds”), and
that the delivery of Tenant’s personal or corporate check will no longer
constitute payment of Rent.

 

3



--------------------------------------------------------------------------------

ARTICLE FOUR

TAXES

 

4.01 Payment by Landlord. Landlord shall pay the real estate taxes on the
Premises during the Term.

 

4.02 Improvements by Tenant. If the real estate taxes levied against the
Premises are increased as a result of any additions or improvements made by
Tenant or the existence of this Lease, Tenant shall pay to Landlord upon demand
the amount of the increase and continue to pay the increase during the Term.
Landlord shall use reasonable efforts to obtain from the tax assessor a written
statement of the amount of the increase due to such additions or improvements.

 

4.03 Personal Property Taxes. Tenant shall pay all taxes assessed against
personal property belonging to Tenant. Tenant shall use reasonable efforts to
have Tenant’s property taxed separately from the Premises. If any of Tenant’s
property is taxed with the Premises, Tenant shall pay the taxes for Tenant’s
property to Landlord within fifteen (15) days after Tenant receives a written
statement from Landlord for the property taxes.

 

4.04 Waiver of Right to Protest Taxes. Unless otherwise provided in this Lease:
(i) Landlord retains the right to protest the tax assessment of the Property,
and Tenant waives the right to protest; and (ii) Tenant waives Landlord’s
obligation to provide Tenant with a notice of the tax valuation of the Property.

ARTICLE FIVE

INSURANCE AND INDEMNITY

 

5.01 Property Insurance. Tenant shall, at Tenant’s expense, obtain and maintain
insurance on Tenant’s personal property in or on the Premises as Tenant
reasonably deems necessary to protect Tenant’s interest. Any property insurance
carried by Landlord or Tenant will be for the sole benefit of the party carrying
the insurance and under its sole control.

 

5.02 Increases in Premiums. Tenant shall not conduct or permit any operation or
activity, or the storage or use any materials, in or around the Premises that
would cause suspension or cancellation of any insurance policy carried by
Landlord. If Tenant’s use or occupancy of the Premises causes Landlord’s
insurance premiums to increase, then Tenant shall pay to Landlord, as additional
Rent, the amount of the increase within ten days after Landlord delivers written
evidence of the increase to Tenant.

 

5.03

Liability Insurance. During the Term (or such earlier date as Tenant may be
permitted to use and/or occupy the Premises), Tenant shall maintain a commercial
general liability insurance policy, at Tenant’s expense, insuring Tenant against
liability arising out of the use or occupancy of the Premises, and naming
Landlord as an additional insured. The initial amounts of the insurance must be
at least $1,000,000 for Each Occurrence, $2,000,000 General Aggregate per policy
year, and $5,00 Medical Expense. If Tenant’s liability insurance coverage is
less than $5,000,000, then Tenant must also maintain a commercial liability
umbrella policy in amount to provide a combination of liability insurance
coverage to equal a $5,000,000 total limit. During the Term, Tenant shall also
maintain, at Tenant’s

 

4



--------------------------------------------------------------------------------

  expense, Commercial Automobile Liability Insurance covering all owned, hired
or non-owned vehicles, with combined single limits of not less than $1,000,000
for each occurrence, naming Landlord as additional insured, and Worker’s
Compensation Insurance, naming Landlord as beneficiary of the Texas waiver of
right to recover against others endorsement. All policies shall be written by an
insurer with an A- VIII or better rating by the most current version of the A.
M. Best Key Rating Guide or with such other financially sound insurance carriers
acceptable to Landlord. In addition, such insurers shall be authorized to do
business in Texas. Such policy(ies) shall provide that they are primary and
non-contributory. The amounts of the insurance will not limit Tenant’s liability
or relieve Tenant of any obligation under this Lease. The policies must contain
cross-liability endorsements and must insure Tenant’s performance of the
indemnity provisions of Section 5.06.

 

5.04 The policies must contain a provision that prohibits cancellation or
modification of the policy except upon thirty (30) days’ prior written notice to
Landlord. Tenant shall deliver a copy of the policy or certificate of insurance
to Landlord before the Commencement Date and before the expiration of the policy
during the Term. If Tenant fails to maintain the policy, Landlord may elect to
maintain the insurance at Tenant’s expense. Such policy(ies) shall provide that
they are primary and non-contributory. Upon Tenant’s exercise of its option to
extend the Term, Landlord may require a reasonable adjustment to the amount of
coverage required to be carried by Tenant during the extended Term.
Notwithstanding the foregoing references to the “Term”, the foregoing
obligations of Tenant shall apply upon entry of Tenant (inclusive of Tenant’s
employees, subtenants, agents, licensees or concessionaires or any other person
entering the Premises under express or implied invitation of Tenant) or Tenant’s
property upon the Premises for any purpose.

 

5.05 Exculpation. Landlord will not be liable to Tenant or to Tenant’s
employees, agents, invitees or visitors, or to any other person, for any injury
to persons or damage to property on or about the Premises or any adjacent area
owned by Landlord caused by the negligence or misconduct of Tenant, Tenant’s
employees, subtenants, agents, licensees or concessionaires or any other person
entering the Premises under express or implied invitation of Tenant, or arising
out of the use of the Premises by Tenant and the conduct of Tenant’s business,
or arising out of any breach or default by Tenant in the performance of Tenant’s
obligations under this Lease. Tenant will not be liable for any injury to
persons or damage to property on or about the Premises or any adjacent area
owned by Landlord caused by the negligence or misconduct of Landlord, or
Landlord’s employees or agents.

 

5.06 Indemnity. NOTWITHSTANDING ANYTHING IN THIS LEASE TO THE CONTRARY, TENANT
HEREBY AGREES TO DEFEND, INDEMNIFY AND HOLD LANDLORD HARMLESS FROM ANY LOSS,
EXPENSE OR CLAIMS ARISING OUT OF ANY INJURY TO PERSONS OR DAMAGE TO PROPERTY
ARISING OUT OF THE USE OF THE PREMISES BY TENANT AND THE CONDUCT OF TENANT’S
BUSINESS THEREON, INCLUDING ANY CLAIMS BROUGHT BY TENANT’S EMPLOYEES ALLEGING
THE NEGLIGENCE OF LANDLORD.

ARTICLE SIX

USE OF PREMISES

 

6.01

Permitted Use. Tenant may use the Premises only for the Permitted Use stated in
Section 1.09. Tenant acknowledges that: (i) the current use of the Premises or
the improvements located on the Premises, or both, may not conform to city
ordinances or restrictive covenants with respect to the permitted use, zoning,
height limitations, setback requirements, minimum parking requirements, coverage

 

5



--------------------------------------------------------------------------------

  ratio of improvements to land area, and other matters that may have a
significant impact upon the Tenant’s intended use of the Premises; (ii) Tenant
has independently investigated and verified to Tenant’s satisfaction the extent
of any limitations or non-conforming uses of the Premises; and (iii) Tenant is
not relying upon any representations of Landlord with respect to any such
matters.

 

6.02 Compliance with Laws. Tenant shall comply with all governmental laws,
ordinances and regulations applicable to the use of the Premises, and will
promptly comply with all governmental orders and directives for the correction,
prevention and abatement of nuisances and other activities in or upon, or
connected with the Premises, all at Tenant’s sole expense.

 

6.03 Use Permit. If a use permit or other similar permit from the City of Fort
Worth is required to allow Tenant to use the Premises for the Permitted Use,
Tenant shall obtain such permit prior to its use thereof. If a permit is
required and (i) despite its commercially reasonable efforts, Tenant is unable
to obtain the required permit, or (ii) Tenant determines that it is economically
impractical to obtain the required permit, Tenant may terminate this Lease by
written notice to Landlord delivered on or before December 31, 2011, along with
a termination payment in the amount of $5,000.00.

 

6.04 Signs. Without the prior written consent of Landlord, Tenant may not place
any signs, ornaments or other objects on the Premises or the Property. Any signs
installed by Tenant must conform to applicable laws, deed restrictions, and
other applicable requirements. Tenant must remove all signs, decorations and
ornaments at the expiration or termination of this Lease, and must repair any
damage and close any holes caused by installation or removal.

 

6.05 Utility Services. Tenant shall pay the cost of all utility services used
for the Premises.

 

6.06 Landlord’s Access. Landlord and Landlord’s agents will have the right to,
upon reasonable advance notice, and without unreasonably interfering with
Tenant’s business: (a) inspect the general condition and state of repair of the
Premises, (b) show the Premises or the Property to any prospective tenant or
purchaser, and (c) enter the Premises for any other reasonable purpose.

 

6.07 Possession. If Tenant pays the Rent, properly maintains the Premises, and
complies with all other terms of this Lease, Tenant may occupy and enjoy the
Premises for the full Term, subject to the provisions of this Lease. Tenant
shall have access to the Premises only over and across the premises covered by
the Adjacent Lease and/or common areas associated therewith, and not over and
across the Property.

 

6.08 Landlord is not responsible for the security of Tenant, its employees or
invitees, or their respective property in the Premises or in the vicinity of the
Property.

ARTICLE SEVEN

PROPERTY CONDITION, MAINTENANCE, REPAIRS AND ALTERATIONS

 

7.01

Acceptance of Premises. Tenant has inspected, or has had an opportunity to
inspect, the Premises, before the execution of this Lease. Tenant has determined
that the Premises may be used for the Permitted Use. Tenant agrees to accept the
Premises in “AS IS” condition and with all faults. To the extent permitted by
applicable law, Tenant waives any implied warranties of Landlord as to the
quality or condition of the Premises or the Property, or as to the fitness or
suitability of the

 

6



--------------------------------------------------------------------------------

  Premises or the Property for any particular use. Tenant accepts the Premises
subject to all recorded matters, laws, ordinances, and governmental regulations
and orders, and the anticipated future easements in connection with the 2011
Settlement (hereinafter defined in Article 9).

 

7.02 Maintenance and Repairs. Landlord will not be required to perform any
maintenance or repairs in the Premises. Tenant will be fully responsible, at
Tenant’s expense, for all maintenance and repairs, inclusive of mowing if
necessary for the Permitted Use or required under any applicable ordinance or
code.

 

7.03 Alterations, Additions and Improvements. Tenant may not install any
permanent improvements on the Premises and may not make any alterations,
additions or improvements to the Premises without the prior written consent of
Landlord; provided, however, subject to the provisions of this Lease, Tenant may
locate removable K-rail sections on the Premises, generally as depicted on
Exhibit “D” attached hereto.

 

7.04 Condition upon Termination. Upon the expiration or termination of this
Lease, Tenant shall surrender the Premises to Landlord in the same condition as
received. In addition, Landlord may require Tenant to remove any alterations,
additions or improvements before the expiration or termination of this Lease and
to restore the Premises to their prior condition, all at Tenant’s expense.

ARTICLE EIGHT

[INTENTIONALLY LEFT BLANK]

ARTICLE NINE

CONDEMNATION

 

9.01 Termination of Lease on Condemnation. If, during the Term, all or a
substantial part of the Premises are taken for any public or quasi-public use
under any governmental law, ordinance or regulation or by right of eminent
domain, or conveyed to the condemning authority under threat of condemnation,
this Lease will terminate and the monthly installments of Rent will be abated
during the unexpired portion of the Term, effective on the date of the taking.

 

9.02 Tenant Acknowledgements. Tenant acknowledges that Landlord has advised
Tenant that, generally contemporaneously with execution of this Lease, Landlord
anticipates that it will execute one or more easements in connection with
resolution of protracted negotiations with an affiliate of Chesapeake Energy
Corporation, in lieu of condemnation, contemplating relocation of a city sewer
easement to accommodate Landlord’s granting of an easement for a gas pipeline in
the Common Area east of the Premises, anticipated to be completed prior to the
Commencement Date (the “2011 Settlement”). Tenant further acknowledges that
Landlord has advised Tenant that at some time in the future, possibly prior to
the expiration of the Term, Texas Department of Transportation may take a
significant portion of the Property of which the Premises is a part, by the
power of eminent domain, in connection with expansion of SH I-35 (the “I-35
Widening”). If the I-35 Widening occurs, there would be associated construction
activity, and access and visibility to the Premises could be negatively
impacted. Tenant confirms that the Base Rent has been reduced to take into
account all the potential losses, problems, uncertainties, delays, and impacts
of the I-35 Widening, and Tenant executes this Lease with full knowledge of the
foregoing.

 

7



--------------------------------------------------------------------------------

9.03 Tenant Agreements. Tenant shall not be entitled to receive any awards or
other compensation in connection with the 2011 Settlement or I-35 Widening, and
Tenant shall have no claims against Landlord in respect of adjustment of Rent or
otherwise under this Lease in connection with the 2011 Settlement and the I-35
Widening.

ARTICLE TEN

ASSIGNMENT AND SUBLETTING

Tenant may not assign this Lease or sublet the Premises or any portion thereof,
without the prior written consent of Landlord.

Notwithstanding the foregoing, Tenant shall have the right to sublet the entire
Premises or assign this Lease, without Landlord’s consent, to any of “Tenant’s
Affiliates” (as defined in the Adjacent Lease), to which Tenant is permitted to
and does sublet the entire premises covered by, or assign, as applicable, the
Adjacent Lease, and subject to the other terms and conditions of this Article
Ten. The foregoing right to assign or sublease in respect of such Tenant’s
Affiliate is conditioned upon: (1) Tenant not being in default under this Lease
as of the date of the proposed assignment of this Lease or sublease of the
entire Premises, (2) any guarantor of this Lease affirming in writing its
continued obligations notwithstanding such assignment or sublease, and
(3) Tenant having satisfied all the pre conditions to sublease or assignment
contained in the Adjacent Lease to the satisfaction of such landlord.

ARTICLE ELEVEN

DEFAULT AND REMEDIES

 

11.01 Default. Each of the following events is a default under this Lease (a
“Default”):

 

  A. Failure of Tenant to pay any installment of the Rent or other sum payable
to Landlord under this Lease on the date that it is due, and the continuance of
that failure for a period of five (5) days after Landlord delivers written
notice of the failure to Tenant. This clause will not be construed to permit or
allow a delay in paying Rent beyond the due date and will not affect Landlord’s
right to impose a Late Charge as permitted in Section 3.03;

 

  B. Failure of Tenant to comply with any term, condition or covenant of this
Lease, other than the payment of Rent or other sum of money, and the continuance
of that failure for a period of thirty (30) days after Landlord delivers written
notice of the failure to Tenant;

 

  C. Failure of Tenant or any guarantor of Tenant’s obligations under this Lease
to pay its debts as they become due or an admission in writing of inability to
pay its debts, or the making of a general assignment for the benefit of
creditors;

 

  D. The commencement by Tenant or any guarantor of Tenant’s obligations under
this Lease of any case, proceeding or other action seeking reorganization,
arrangement, adjustment, liquidation, dissolution or composition of it or its
debts under any law relating to bankruptcy, insolvency, reorganization or relief
of debtors, or seeking appointment of a receiver, trustee, custodian or other
similar official for it or for all or any substantial part of its property;

 

8



--------------------------------------------------------------------------------

  E. The commencement of any case, proceeding or other action against Tenant or
any guarantor of Tenant’s obligations under this Lease seeking to have an order
for relief entered against it as debtor, or seeking reorganization, arrangement,
adjustment, liquidation, dissolution or composition of it or its debts under any
law relating to bankruptcy, insolvency, reorganization or relief of debtors, or
seeking appointment of a receiver, trustee, custodian or other similar official
for it or for all or any substantial part of its property, and Tenant or any
guarantor: (i) fails to obtain a dismissal of such case, proceeding, or other
action within sixty (60) days of its commencement; or (ii) converts the case
from one chapter of the Federal Bankruptcy Code to another chapter; or (iii) is
the subject of an order of relief that is not fully stayed within seven
(7) business days after the entry thereof; and

 

  F. Vacancy or abandonment by Tenant of any substantial portion of the Premises
or cessation of the use of the Premises for the purpose leased and failure of
Tenant to pay Rent.

 

  G. A default shall occur under the Adjacent Lease.

 

11.02 Remedies. Upon the occurrence of any Default listed in Section 11.01,
Landlord may pursue any one or more of the following remedies without any prior
notice or demand.

 

  A. Landlord may terminate this Lease, in which event Tenant shall immediately
surrender the Premises to Landlord. If Tenant fails to surrender the Premises,
Landlord may, without prejudice to any other remedy that Landlord may have for
possession of the Premises or Rent in arrears, enter upon and take possession of
the Premises and expel Tenant and any other person who may be occupying the
Premises or any part thereof, without being liable for any claim for damages due
to the termination of this Lease or termination of possession. Tenant shall pay
to Landlord on demand the amount of all Rent and loss and damage Landlord may
suffer by reason of the termination or inability to relet the Premises up to the
date of termination, in addition to any other liabilities that survive the
termination of this Lease.

 

  B. Landlord may enter upon and take possession of the Premises, without
terminating this Lease and without being liable for any claim for damages due to
termination of possession, and expel Tenant and any other person who may be
occupying the Premises or any part thereof. Landlord may relet the Premises and
receive rent from the new occupant. Tenant agrees to pay to Landlord monthly, or
on demand from time to time, any deficiency that may arise by reason of any such
reletting. In determining the amount of the deficiency, professional service
fees, reasonable attorneys’ fees, court costs, remodeling expenses and other
costs of reletting will be subtracted from the amount of rent received from the
new occupant.

 

  C. Landlord may enter upon the Premises, without terminating this Lease and
without being liable for any claim for damages due to such entry, and do
whatever Tenant is obligated to do under the terms of this Lease. Tenant agrees
to pay Landlord on demand for expenses that Landlord incurs in performing
Tenant’s obligations under this Lease, together with interest thereon at the
rate of twelve percent (12%) per annum from the date spent until paid.

 

  D.

Landlord may sue Tenant for damages for breach of this Lease after Tenant’s
Default and abandonment of the Premises, or after Landlord terminates Tenant’s
possession and Tenant vacates the Premises, in which case the measure of damages
is the sum of: (i) the unpaid Rent up to the date of the abandonment or

 

9



--------------------------------------------------------------------------------

  vacancy, plus (ii) the difference between the Rent for the remainder of the
Term after abandonment or vacancy, and the fair market rental value of this
Lease for the remainder of the Term after abandonment or vacancy, such
difference to be discounted to present value at a rate equal to the rate of
interest that is allowed by law in the State of Texas when the parties to a
contract have not agreed on any particular rate of interest (or, in the absence
of such law, at the rate of six percent (6%) per annum). Neither the enforcement
or collection by Landlord of those amounts nor the payment by Tenant of those
amounts will constitute a waiver by Landlord of any breach, existing or in the
future, of any of the terms or provisions of this Lease by Tenant or a waiver of
any rights or remedies that the Landlord may have with respect to any breach.

 

  E. No re-entry or taking possession of the Premises by Landlord will be
construed as an election to terminate this Lease, unless a written notice of
that intention is given to Tenant. Notwithstanding any re-entry, taking
possession or reletting, Landlord may, at any time thereafter, elect to
terminate this Lease for a previous Default. Pursuit of any of the foregoing
remedies will not preclude pursuit of any other remedies provided by law, nor
will pursuit of any remedy provided in this Lease constitute a forfeiture or
waiver of any Rent due to Landlord under this Lease or of any damages accruing
to Landlord by reason of the violation of any of the provisions in this Lease.
Failure of Landlord to declare any Default immediately upon its occurrence, or
failure to enforce one or more of Landlord’s remedies, or forbearance by
Landlord to enforce one or more of Landlord’s remedies upon a Default, will not
be deemed to constitute a waiver of any of Landlord’s remedies for any Default.
Pursuit of any one of the remedies will not preclude pursuit by Landlord of any
of the other remedies provided in this Lease. The loss or damage that Landlord
may suffer by reason of a Default by Tenant under this Lease, or the deficiency
from any reletting, will include the expense of taking possession and any
repairs performed by Landlord after a Default by Tenant. If Landlord terminates
this Lease at any time for any Default, in addition to other Landlord’s
remedies, Landlord may recover from Tenant all damages Landlord may incur by
reason of the Default, including the cost of recovering the Premises and the
Rent then remaining unpaid.

 

  F. Nothing in this Lease will be construed as imposing any duty upon Landlord
to relet the Premises. Landlord will have no duty to mitigate Landlord’s damages
except as required by applicable law. Any duty imposed by law on Landlord to
mitigate damages after a Default by Tenant will be satisfied if Landlord
undertakes to lease the Premises to another tenant (a “Substitute Tenant”) in
accordance with the following criteria:

 

  (1) Landlord will have no obligation to solicit or entertain negotiations with
any other prospective tenant for the Premises until Landlord obtains full
possession of the Premises including, without limitation, the final and
unappealable legal right to relet the Premises free of any claim of Tenant;

 

  (2) Landlord will not be obligated to lease or show the Premises on a priority
basis, or offer the Premises to a prospective tenant when other space in the
Property suitable for the prospective tenant’s use is (or soon will be)
available;

 

  (3) Landlord will not be obligated to lease the Premises to a Substitute
Tenant for an amount less than the current fair market rent then prevailing for
similar uses of comparable surface estate in the same market area as the
Property, nor will Landlord be obligated to enter into a new lease under other
terms and conditions that are unacceptable to Landlord under Landlord’s then
current leasing policies for comparable space in the Property;

 

  (4) Landlord will not be obligated to enter into a lease with a Substitute
Tenant whose use would:

 

  (i) violate any restriction, covenant, or requirement contained in the lease
of another tenant of the Property;

 

10



--------------------------------------------------------------------------------

  (ii) adversely affect the reputation of the Property; or

 

  (iii) be incompatible with other uses of the Property.

 

  (5) Landlord will not be obligated to enter into a lease with any Substitute
Tenant that does not have, in Landlord’s reasonable opinion, sufficient
financial resources to pay the Rent under the new lease and operate the Premises
in a first class manner; and

 

  (6) Landlord will not be required to spend any amount of money to alter,
remodel, or otherwise make the Premises suitable for use by a proposed
Substitute Tenant unless:

 

  (i) Tenant pays any such sum to Landlord in advance of Landlord’s execution of
a lease with the Substitute Tenant (which payment will not be in lieu of any
damages or other sums to which Landlord may be entitled as a result of Tenant’s
Default under this Lease); or

 

  (ii) Landlord, in Landlord’s reasonable discretion, determines that any such
expenditure is financially justified in connection with entering into a lease
with the Substitute Tenant.

 

  G. No right or remedy of Landlord is intended to be exclusive of any other
right or remedy, and each and every right and remedy will be cumulative and in
addition to any other right or remedy now or hereafter existing under this
Lease, at law, in equity or by statute. Landlord will not be liable for any
damages resulting to Tenant from any right or remedy exercised by Landlord,
regardless of the cause, even if it is caused by the sole, joint or concurrent
negligence of Landlord.

 

11.03 Notice of Default. Tenant shall give written notice of any failure by
Landlord to perform any of Landlord’s obligations under this Lease to Landlord
and to any ground lessor, mortgagee or beneficiary under any deed of trust
encumbering the Premises whose name and address have been furnished to Tenant in
writing. Landlord will not be in default under this Lease unless Landlord (or
the ground lessor, mortgagee or beneficiary) fails to cure the nonperformance
within thirty (30) days after receipt of Tenant’s notice. However, if the
nonperformance reasonably requires more than thirty (30) days to cure, Landlord
will not be in default if the cure is commenced within the 30-day period and is
thereafter diligently pursued to completion.

 

11.04 Limitation of Landlord’s Liability. As used in this Lease, the term
“Landlord” means only the current owner or owners of the fee title to the
Premises, or the leasehold estate under a ground lease of the Premises, at the
time in question. Each Landlord is obligated to perform the obligations of
Landlord under this Lease only during the time such Landlord owns such title or
estate. Any Landlord who transfers its title, estate or other interest is
relieved of all liability with respect to the obligations of Landlord under this
Lease accruing on or after the date of the transfer, and Tenant agrees to
recognize the transferee as Landlord under this Lease.

 

11.05

Repayment of “Free” Rent. Tenant shall be credited with having paid the five
months of $0 Base Rent provided in Section 1.08 (“Abated Rent”) on the
expiration of this Term only if Tenant has fully, faithfully, and punctually
performed all of Tenant’s obligations hereunder, including the payment of all
Rent (other than the Abated Rent) and all other monetary

 

11



--------------------------------------------------------------------------------

  obligations and the surrender of the Premises in the physical condition
required by this Lease. Tenant acknowledges that its right to receive credit for
the Abated Rent is absolutely conditioned upon Tenant’s full, faithful and
punctual performance of its obligations under this Lease. If Tenant defaults and
does not cure within any applicable grace period, and such failure continues for
30 days after the expiration of any applicable grace period, the Abated Rent
shall immediately become due and payable in full and this Lease shall be
enforced as if there were no such rent abatement or other rent concession. In
such case Abated Rent shall be calculated based the Base Rent commencing on
month 6 of the Term.

ARTICLE TWELVE

[INTENTIONALLY DELETED]

ARTICLE THIRTEEN

PROTECTION OF LENDERS

 

13.01 Subordination and Attornment. Landlord may subordinate this Lease to any
future ground Lease, deed of trust or mortgage encumbering the Premises, and
advances made on the security thereof and any renewals, modifications,
consolidations, replacements or extensions thereof, whenever made or recorded.
Landlord’s right to subordinate is subject to Landlord providing Tenant with a
written Subordination, Non-disturbance and Attornment Agreement from the ground
lessor, beneficiary or mortgagee wherein Tenant’s right to peaceable possession
of the Premises during the Term will not be disturbed if Tenant pays the Rent
and performs all of Tenant’s obligations under this Lease and is not otherwise
in default, in which case Tenant shall attorn to the transferee of or successor
to Landlord’s interest in the Premises and recognize the transferee or successor
as Landlord under this Lease. Tenant’s rights under this Lease are subordinate
to any existing ground lease, deed of trust or mortgage encumbering the
Premises. However, if any ground lessor, beneficiary or mortgagee elects to have
this Lease be superior to its ground lease, deed of trust or mortgage and gives
Tenant written notice thereof, then this Lease will be deemed superior to the
ground lease, deed of trust or mortgage whether this Lease is dated prior or
subsequent to the date of the ground lease, deed of trust or mortgage or the
date of recording thereof.

 

13.02 Signing of Documents. Tenant shall sign and deliver any document that may
be requested to evidence any attornment or subordinate, or any agreement to
attorn or subordinate, as long as the document contains the non-disturbance
agreement described in and is otherwise consistent with the provision of
Section 13.01. If Tenant fails to do so within ten (10) days after a written
request, Tenant shall be in default under this Lease.

 

13.03 Estoppel Certificates.

 

  A. Upon Landlord’s written request, Tenant shall execute and deliver to
Landlord a written statement certifying: (1) whether Tenant is an assignee or
subtenant; (2) the Expiration Date of this Lease; (3) the number of renewal
options under this Lease and the total period of time covered by the renewal
option(s); (4) that none of the terms or provisions of this Lease have been
changed since the original execution of this Lease, except as shown on attached
amendments or modifications; (5) that no default by Landlord exists under the
terms of this Lease (or if Landlord is claimed to be in default, stating why);
(6) that Tenant has no claim against Landlord under this Lease and has no
defense or right of offset against collection of Rent under this Lease; (7) the
amount and date of the last payment of Rent; (8) the amount of any Security
Deposit and other deposits, if any; and (9) the identity and address of any
guarantor of this Lease. Tenant shall deliver the statement to Landlord within
ten (10) days after Landlord’s request. Landlord may forward any such statement
to any prospective purchaser or lender of the Premises. The purchaser or lender
may rely conclusively upon the statement as true and correct.

 

12



--------------------------------------------------------------------------------

  B. If Tenant does not deliver the written statement to Landlord within the ten
(10) day period, Landlord, and any prospective purchaser or lender, may
conclusively presume and rely upon the following facts: (1) that the terms and
provisions of this Lease have not been changed except as otherwise represented
by Landlord; (2) that this Lease has not been terminated except as otherwise
represented by Landlord; (3) that not more than one monthly installment of Base
Rent and other charges have been paid in advance; (4) there are no claims
against Landlord nor any defenses or rights of offset against collection of
Rent; and (5) that Landlord is not in default under this Lease. In such event,
Tenant will be estopped from denying the truth of the presumed facts.

 

13.04 Guarantor’s Financial Condition. In the event that Guarantor’s financial
information ceases to be generally publicly available, within ten (10) days
after a written request from Landlord, but not more than two times in any
calendar year, Tenant shall deliver to Landlord financial statements as are
reasonably required by Landlord to verify the net worth of Guarantor. Tenant
represents to Landlord that each financial statement is a true, complete, and
accurate statement as of the date of the statement. All financial statements
will be confidential and will be used only for the purposes set forth in this
Lease.

ARTICLE FOURTEEN

ENVIRONMENTAL REPRESENTATIONS AND INDEMNITY

 

14.01 Tenant’s Compliance with Environmental Laws. Tenant, at Tenant’s expense,
shall comply with all laws, rules, orders, ordinances, directions, regulations
and requirements of Federal, State, county and municipal authorities pertaining
to Tenant’s use of the Property and with the recorded covenants, conditions and
restrictions, regardless of when they become effective, including, without
limitation, all applicable Federal, State and local laws, regulations or
ordinances pertaining to air and water quality, Hazardous Materials (as defined
in Section 14.05), waste disposal, air emissions and other environmental
matters, all zoning and other land use matters, and with any direction of any
public officer or officers, pursuant to law, which impose any duty upon Landlord
or Tenant with respect to the use or occupancy of the Property.

 

14.02 Tenant’s Indemnification. Tenant shall not cause or permit any Hazardous
Materials to be brought upon, kept or used in or about the Property by Tenant,
or Tenant’s agents, employees, contractors or invitees without the prior written
consent of Landlord. If the presence of Hazardous Materials on the Property
caused or permitted by Tenant results in contamination of the Property or any
other property, or if contamination of the Property or any other property by
Hazardous Materials otherwise occurs for which Tenant is legally liable to
Landlord for damage resulting therefrom, then Tenant shall indemnify, defend and
hold Landlord harmless from any and all claims, judgments, damages, penalties,
fines, costs, liabilities or losses (including, without limitation, diminution
in value of the Property, damages for the loss or restriction on use of rentable
or unusable space or of any amenity or appurtenance of the Property, damages
arising from any adverse impact on marketing of building space or land area,
sums paid in settlement of claims, reasonable attorneys’ fees, court costs,
consultant fees and expert fees) that arise during or after the Term as a result
of the contamination. This indemnification of Landlord by Tenant includes,
without limitation, costs incurred in connection with any investigation of site
conditions or any clean-up, remedial work, removal or restoration work required
by any Federal, State or local government agency because of Hazardous Materials
present in the soil or ground water on or under the Property. Without limiting
the foregoing, if the presence of any Hazardous Materials on the Property (or
any other property) caused or permitted by Tenant results in any contamination
of the Property, Tenant shall promptly take all actions at Tenant’s sole expense
as are necessary to return the Property to the condition existing prior to the
introduction of any such Hazardous Materials, provided that Landlord’s approval
of such actions is first obtained.

 

13



--------------------------------------------------------------------------------

14.03 Landlord’s Representations. Landlord represents, to the best of Landlord’s
actual knowledge, that: (i) any handling, transportation, storage, treatment or
usage of Hazardous Materials that has occurred on the Property to date has been
in compliance with all applicable Federal, State, and local laws, regulations
and ordinances; and (ii) no leak, spill, release, discharge, emission or
disposal of Hazardous Materials has occurred on the Property to date and that
the soil or groundwater on or under the Property is free of Hazardous Materials
as of the Commencement Date, unless expressly disclosed by Landlord to Tenant in
writing, and (iii) the Premises is not on any government list of contaminated
properties, nor is any investigation, administrative order or notice, consent
order, or agreement for litigation in existence or anticipated with respect to
the Premises.

 

14.04 Landlord’s Indemnification. Landlord hereby indemnifies, defends and holds
Tenant harmless from any claims, judgments, damages, penalties, fines, costs,
liabilities, (including sums paid in settlements of claims) or loss, including,
without limitation, reasonable attorneys’ fees, court costs, consultant fees,
and expert fees, which arise during or after the Term of this Lease from or in
connection with the presence or suspected presence of Hazardous Materials in the
soil or groundwater on or under the Property, unless the Hazardous Material is
released by Tenant or is present as a result of the negligence or willful
conduct of Tenant. Without limiting the generality of the foregoing, the
indemnification provided by this Section will specifically cover costs incurred
in connection with any investigation of site conditions or any clean-up,
remedial work, removal or restoration work required by any Federal, State or
local governmental authority. Notwithstanding the foregoing, except as to any
misrepresentation by Landlord under Section 14.03, Landlord’s indemnity herein
shall be operative only to the extent that the party responsible for the
Hazardous Materials has indemnified Landlord and shall be satisfied solely from
such party’s indemnity.

 

14.05 Definition. For purposes of this Lease, the term “Hazardous Materials”
means any one or more pollutant, toxic substance, hazardous waste, hazardous
material, hazardous substance, solvent or oil as defined in or pursuant to the
Comprehensive Environmental Response, Compensation and Liability Act, as
amended, the Clean Water Act, as amended, the Water Pollution Control Act, as
amended, the Solid Waste Disposal Act, as amended, or any other Federal, State
or local environmental law, regulation, ordinance, or rule, whether existing as
of the date of this Lease or subsequently enacted.

 

14.06 Survival. The representations and indemnities contained in this Article
Fourteen will survive the expiration or termination of this Lease.

ARTICLE FIFTEEN

[INTENTIONALLY LEFT BLANK]

ARTICLE SIXTEEN

MISCELLANEOUS AND ADDITIONAL PROVISIONS

 

16.01 Force Majeure. If performance by Landlord of any term, condition or
covenant in this Lease is delayed or prevented by any Act of God, strike,
lockout, shortage of material or labor, restriction by any governmental
authority, civil riot, flood, or any other cause not within the control of
Landlord, the period for performance of the term, condition or covenant will be
extended for a period equal to the period Landlord is so delayed or prevented.

 

16.02 Interpretation. The captions of the Articles or Sections of this Lease are
to assist the parties in reading this Lease and are not part of the terms or
provisions of this Lease. Whenever required by the context of this Lease, the
singular will include the plural and the plural will include the singular, and
the masculine, feminine and neuter genders will each include the other.

 

14



--------------------------------------------------------------------------------

16.03 Waivers. Any waivers of any provisions of this Lease must be in writing
and signed by the waiving party. Landlord’s delay or failure to enforce any
provisions of this Lease or Landlord’s acceptance of late installments of Rent
will not be a waiver and will not prevent Landlord from enforcing that provision
or any other provision of this Lease in the future. No statement on a check from
Tenant or in a letter accompanying a check will be binding on Landlord. Landlord
may, with or without notice to Tenant, negotiate, cash, or endorse the check
without being bound to the conditions of any such statement.

 

16.04 Severability. A determination by a court of competent jurisdiction that
any provision of this Lease is invalid or unenforceable will not invalidate the
remainder of that provision or any other provision of this Lease, which will
remain in full force and effect.

 

16.05 Joint and Several Liability. All parties signing this Lease as Tenant will
be jointly and severally liable for all obligations of Tenant. Tenant will be
responsible for the conduct, acts and omissions of Tenant’s agents, employees,
customers, contractors, invitees, agents, successors or others using the
Premises with Tenant’s express or implied permission.

 

16.06 Amendments or Modifications. This Lease is the only agreement between the
parties pertaining to the lease of the Premises and no other agreements are
effective unless made a part of this Lease. All amendments to this Lease must be
in writing and signed by all parties.

 

16.07 Notices. All notices and other communications required or permitted under
this Lease must be in writing and will be deemed delivered, whether actually
received or not, on the earlier of: (i) actual receipt if delivered in person or
by messenger with evidence of delivery; or (ii) receipt of an electronic
facsimile transmission (“Fax”) with confirmation of delivery; or (iii) upon
deposit in the United States Mail as required below. Notices may be transmitted
by Fax to the Fax telephone numbers specified in Article One of this Lease, if
any. Notices delivered by mail must be deposited in the U.S. Postal Service,
certified mail, return receipt requested, postage prepaid, and properly
addressed to the intended recipient as set forth in Article One. Notices sent by
any other means will be deemed delivered when actually received, with proof of
delivery. After possession of the Premises by Tenant, Tenant’s address for
notice purposes will be the address of the Premises unless Tenant notifies
Landlord in writing of a different address to be used for that purpose. Any
party may change its address for notice by delivering written notice of its new
address to all other parties in the manner set forth above. Also, copies of all
notices must also be delivered to the following persons:

Copies of notices to Landlord are to be delivered to:

Elizabeth Tindall

Address: 630 North Freeway, Suite 300

Fort Worth, TX 76102

Telephone: 817-870-3677 Fax: 817-870-1218

Email: etindall@tindallrecord.com

Copies of notices to Tenant are to be delivered to:

Outdoor Channel Holdings, Inc.

Address: 43445 Business Park Drive, Suite 103

Temecula, CA 92590

Attn: R. David Bolls III

Assistant General Counsel

Sr. V.P., Business & Legal Affairs

Telephone: 951-699-6991 Fax: 951-676-9260

Email: dbolls@outdoorchannel.com

 

15



--------------------------------------------------------------------------------

16.08 Attorneys’ Fees. If, on account of any breach or default by any party to
this Lease in its obligations to any other party to this Lease, it becomes
necessary for a party to employ a third party attorney that is not an employee
and/or partner of the Landlord, Tenant, or any guarantor to enforce or defend
any of its rights or remedies under this Lease, the non-prevailing party agrees
to pay the prevailing party its reasonable attorneys’ fees and court costs, if
any, whether or not suit is instituted in connection with the enforcement or
defense.

 

16.09 Venue. All obligations under this Lease, will be performed and payable in
the county in which the Property is located. The laws of the State of Texas will
govern this Lease.

 

16.10 Survival. All obligations of any party to this Lease that are not
fulfilled at the expiration or the termination of this Lease will survive such
expiration or termination as continuing obligations of the party.

 

16.11 Binding Effect. This Lease will inure to the benefit of, and be binding
upon, each of the parties to this Lease and their respective heirs,
representatives, successors and assigns. However, Landlord will not have any
obligation to Tenant’s successors or assigns unless the rights or interests of
the successors or assigns are acquired in accordance with the terms of this
Lease.

 

16.12 Patriot Act Representation. Landlord and Tenant each represent to the
other that: (1) its property interests are not blocked by Executive Order
No. 13224, 66 Fed. Reg. 49079; (2) it is not a person listed on the Specially
Designated Nationals and Blocked Persons list of the Office of Foreign Assets
Control of the United States Department of the Treasury; and (3) it is not
acting for or on behalf of any person on that list.

 

16.13 Offer. The execution of this Lease by the first party to do so constitutes
an offer to lease the Premises. Unless this Lease is signed by the other party
and a fully executed copy is delivered to the first party within ten (10) days
after the date of execution by the first party, such offer to lease will be
deemed automatically withdrawn. Any acceptance of an offer that has been
withdrawn will only be effective if the party that withdrew the offer
subsequently agrees to the acceptance either in writing or by course of conduct.

 

16.14 Consult an Attorney. This Lease is an enforceable, legally binding
agreement. Read it carefully. By executing this Lease, Landlord and Tenant each
agree to the provisions contained in this Lease.

 

16.15 Brokers. Each party hereby warrants and represents to the other party that
it has not dealt with any broker in the negotiation of this Lease. Each party
hereby agrees to indemnify and hold harmless the other party from and against
any other commissions or finder’s fees due by virtue of the negotiation,
execution and performance of this Lease, the obligation or asserted claim for
which arises from actions taken or claimed to be taken by the indemnifying
party.

This Lease has been executed as of the Effective Date.

 

LANDLORD: 650 North Freeway, Ltd. By:   650 North Freeway G.P., Inc., general
partner   By:  

/s/ J. Scott Tindall

        J. Scott Tindall, President

Date of Execution: April 22, 2011

 

16



--------------------------------------------------------------------------------

TENANT:

 

Skycam, LLC, a Delaware limited liability company By:  

/s/ Thomas E. Hornish

  Thomas E. Hornish, Chief Operating Officer, General Counsel & Secretary   Date
of Execution: April 21, 2011 By:  

/s/ Thomas D. Allen

  Thomas D. Allen, Chief Financial Officer, Treasurer & Controller   Date of
Execution: April 21, 2011

 

17



--------------------------------------------------------------------------------

EXHIBIT “A”

PARCEL #1:

BEING a tract of land situated in the W.H. LITTLE SURVEY, ABSTRACT NO. 945 and
the JOHN LITTLE SURVEY, ABSTRACT NO. 958, TARRANT County, Texas and being all of
that and being all of that certain tract of land as described by deed to Charles
J. Murray, ET AL and recorded in Volume 7430, Page 1746, Deed Records, TARRANT
County, Texas, said tract of land being more particularly described by metes and
bounds as follows:

BEGINNING a point in the east right-of-way line of Interstate Highway No. 3 5-W
(a variable width right-of-way), the northwest corner of said Charles J. Murray,
et al tract and from which a 1/2 inch iron rod found for the southwest corner of
Lot 4, Block 2, Greenway Park Addition, an addition to the City of Fort Worth,
according to the plat recorded in Volume 388-113, Page 555, Plat Records,
Tarrant County, Texas bears North 61 degrees 28 minutes 00 seconds East, 0.58
feet;

THENCE North 61 degrees 28 minutes 00 seconds East (N 60 degrees 26 minutes 45
seconds E deed), departing said east right-of-way line of Interstate Highway
No. 35-W and with the south line of said Lot 4, Block 2, Greenway Park Addition,
a distance of 401.94 feet (401.10 deed) to a 1/2 inch iron rod found for the
southeast corner of said Lot 4, Block 2, Greenway Park Addition and being in the
westerly line of that certain tract of land as described by deed to the City of
Fort Worth and recorded in Volume 13592, Page 30, Deed Records Tarrant County,
Texas;

THENCE South 42 degrees 41 minutes 39 seconds East (S 43 degrees 43 minutes E
deed), with the said westerly line of City of Fort Worth tract, a distance of
479.56 feet to a 1/2 inch iron rod found for the northeast corner of Lot 1,
Block 1, Tindall Center, according to the plat recorded in Cabinet A, Slide
9452, Plat Records, Tarrant County, Texas;

THENCE South 61 degrees 28 minutes 00 seconds West (South 60 degrees 26 minutes
45 seconds West deed), with the north line of said Lot 1, Block 1, Tindall
Center, a distance of 723.67 feet (723.0 feet deed) to a point for the northwest
corner of said Lot 1, Block 1, Tindall Center and in the aforementioned east
right-of-way line of Interstate Highway No. 35-W, and from which a 1/2 inch iron
rod found bears North 77 degrees 38 minutes 36 seconds East, 0.40 Feet and being
the beginning of a curve to the right having a central angle of 00 degrees 31
minutes 18 seconds, a radius of 3,680.72 feet, and a chord bearing and distance
of North 05 degrees 01 minutes 46 seconds West (North 05 degrees 55 minutes 06
seconds West deed), 33.51 feet (33.28 deed);

THENCE with said east right-of-way line of said Interstate Highway No. 35-W and
with said curve to the right in a northwesterly, direction, an arc length of
33.51 feet (33.28 feet deed) to a point and from which a 7/8 inch iron rod found
bears South 80 degrees 41 minutes 37 seconds East, 0.64 feet;

THENCE North 04 degrees 47 minutes 15 seconds West (North 05 degrees 48 minutes
West deed), continuing with said east right-of-way line of Interstate Highway
No. 35-W, a distance of 474.43 feet (474.72 feet deed) to the POINT OF BEGINNING
and continuing a computed area of 261,732 feet or 6.008 acres of land.

 

18



--------------------------------------------------------------------------------

PARCEL #2:

BEING a tract of land situated in the John Little Survey, Abstract No. 958,
Tarrant County, Texas and being a part of that certain tract of land as
described by deed to the City of Fort Worth and recorded in Volume 13592, Page
30, Deed Records, Tarrant County, Texas, said tract of land being more
particularly described by metes and bounds as follows:

BEGINNING at a point for the northeast corner of Lot 1, Block 1, Tindall Center,
on addition to the City of Fort Worth according to the plat recorded in Cabinet
A, Slide 9452, Plat Records. Tarrant County, Texas, being in a west line of said
City of Fort Worth tract and being the southeast corner of that certain tract of
land as described by deed to Tindall Properties Ltd. and recorded in County
Clerk’s Document No. D204322605, Deed Records. Tarrant County. Texas;

THENCE North 42’42’15” West, with the east line of sold Tindall Properties tract
and with a west line of said City of Fort worth tract, a distance of 479.56 feet
to a point;

THENCE South 72’41’39” East, departing the west line of said City of Fort Worth
tract and the east line of said Tindall Properties tract, a distance of 75.86
feet to a point;

THENCE South 45’04’22” East, a distance of 216.18 feet to a point;

THENCE South 45’18’27” East, a distance of 240.21 feet to a point;

THENCE South 44’49’34” East, a distance of 250.78 feet to a point;

THENCE South 40’39’29” East, a distance of 11.81 feet to a point;

THENCE South 06’48’01” West, a distance of 88.25 feet to a point in an east line
of aforementioned Lot 1. Block 1, Tindall Center and a west line of
aforementioned City of Fort Worth tract;

THENCE North 26’13’15” West, with an east line of said Lot 1. Block 1, Tindall
Center and with a west line of said City of Fort Worth tract, a distance of 1.70
feet to a point;

THENCE North 42’42’15” West, continuing with an east line of said Lot 1, Block
1. Tindall Center and continuing with a west line of said City of Fort Worth
tract, a distance of 360.19 feet to the POINT of BEGINNING and containing a
calculated area of 41,278 square feet or 0.947 acres of land.

SAVE AND EXCEPT SO MUCH OF SUCH “PARCEL #2” AS SHALL HAVE BEEN INCORPORATED INTO
THE REPLAT OF LOT 1R-1, TINDALL CENTER, FILED CABINET A, SLIDE NO. 12024, PLAT
RECORDS, TARRANT COUNTY, TEXAS

 

19



--------------------------------------------------------------------------------

EXHIBIT “B”

 

LOGO [g294572ex10_27pg20.jpg]

 

20



--------------------------------------------------------------------------------

EXHIBIT “C”

GUARANTY

Address of the Premises: approx. 2.48 acres north of the premises located at

630 North Freeway, Suite 350, Fort Worth, TX 76102

1. In order to induce 650 North Freeway, Ltd. (“Landlord”) to execute the
Surface Lease Agreement (the “Lease”) with Skycam, LLC (“Tenant”) for the
Premises described above in Tarrant County, State of Texas, the undersigned (the
“Guarantor,” whether one or more than one) has guaranteed and by this instrument
does hereby guarantee the full payment and performance of all liabilities,
obligations, and duties (including but not limited to maintenance and the
payment of Rent) imposed upon Tenant under the terms of the Lease, as if
Guarantor had executed the Lease as Tenant.

2. Guarantor hereby waives notice of acceptance, modification, extension and
default of this Guaranty and all other notices in connection with this Guaranty
or in connection with the liabilities, obligations, and duties guaranteed
hereby, including notices of default by Tenant under the Lease, and waives
diligence, presentment, and suit on the part of Landlord in the enforcement of
any liability, obligation, or duty guaranteed hereby. Guarantor waives all
rights arising under Chapter 34 of the Texas Business and Commerce Code.
Guarantor waives all rights to claim any defense arising out of lack of
diligence; any failure to pursue Tenant; loss or impairment of any right of
subrogation or reimbursement; release of any other guarantor or collateral;
death, insolvency, or lack of corporate authority of Tenant; and waiver,
release, or election, based on Landlord’s or Tenant’s rights and obligations
under the Lease and the enforcement of its terms.

3. Landlord will not be first required to enforce against Tenant or any other
person any liability, obligation, or duty guaranteed hereby before seeking
enforcement thereof against Guarantor. This Guaranty is a primary, irrevocable,
and unconditional guaranty of payment and performance and not of collection and
is independent of Tenant’s obligations under the Lease. Suit may be brought and
maintained against Guarantor by Landlord to enforce any liability, obligation,
or duty guaranteed hereby without joinder of Tenant or any other person. The
liability of Guarantor will not be affected by any indulgence, compromise,
settlement, or variation of terms that may be extended to Tenant by Landlord or
agreed upon by Landlord and Tenant, and will not be impaired, modified, changed,
released, or limited in any manner whatsoever by any impairment, modification,
change, release, or limitation of the liability of Tenant or its estate in
bankruptcy, or of any remedy for the enforcement thereof, resulting from the
operation of any present or future provision of the United States Bankruptcy
Code, or any similar law or statute of the United States or any state thereof.
Guarantor will not be released by any extensions, amendments, assignments,
subleases, or other modifications of the Lease that Landlord and Tenant may
enter into at any time without notice to or consent by Guarantor. Guarantor will
remain fully liable for the payment and performance of all liabilities,
obligations, and duties of Tenant under the Lease as so extended, amended,
assigned, subleased, or otherwise modified.

4. Other agreements similar to this Guaranty may, at Landlord’s sole option and
discretion, be executed by other persons with respect to the Lease. This
Guaranty will be cumulative of any such agreements and the liabilities and
obligations of Guarantor under this Guaranty will not be affected or diminished
by reason of such other agreements. Moreover, if Landlord obtains signatures of
more than one guarantor on this Guaranty, or Landlord obtains additional
guaranty agreements, or both, Guarantor agrees that Landlord, in Landlord’s sole
discretion, may (i) bring suit against all guarantors of the Lease, jointly and
severally, or against any one or more of them, (ii) settle with any one or more
of the guarantors for such consideration as Landlord may choose, and
(iii) release one or more of the guarantors from liability. No such action will
impair the rights of Landlord to enforce this Guaranty against any Guarantor.

5. If Landlord employs an attorney to present, enforce, or defend any of
Landlord’s rights or remedies under this Guaranty, Guarantor will pay Landlord’s
reasonable attorney’s fees and court costs.

6. This Guaranty will be binding upon Guarantor and Guarantor’s successors,
heirs, executors, and administrators, and will inure to the benefit of Landlord
and Landlord’s successors, heirs, executors, administrators, and assigns.

 

21



--------------------------------------------------------------------------------

EXECUTED to be effective as of Effective Date of the Lease.

GUARANTOR:

 

Outdoor Channel Holdings, Inc., a Delaware corporation By:  

 

   

Thomas E. Hornish, EVP, Chief Operating

Officer, General Counsel & Secretary

By:  

 

    Thomas Allen, EVP & Chief Financial Officer

State of California

County of Riverside

On                      before me                              personally
appeared Thomas E. Hornish, EVP, Chief Operating Officer, General Counsel &
Secretary of Outdoor Channel Holdings, Inc.,

 

   who proved to me on the basis of satisfactory evidence to be the person(s)
whose name(s) is/are subscribed to the within instrument and acknowledged to me
that he/she/they executed the same in his/her/their authorized capacity(ies),
and that by his/her/their signature(s) on the instrument the person(s), or the
entity upon behalf of which the person(s) acted, executed the instrument.    I
certify under PENALTY OF PERJURY under the laws of the State of California that
the foregoing paragraph is true and correct.    WITNESS my hand and official
seal. Place Notary Seal Above             Signature   

 

         Signature of Notary Public   

 

22



--------------------------------------------------------------------------------

State of California

County of Riverside

On                      before me                              personally
appeared Thomas Allen, EVP & Chief Financial Officer of Outdoor Channel
Holdings, Inc.,

 

   who proved to me on the basis of satisfactory evidence to be the person(s)
whose name(s) is/are subscribed to the within instrument and acknowledged to me
that he/she/they executed the same in his/her/their authorized capacity(ies),
and that by his/her/their signature(s) on the instrument the person(s), or the
entity upon behalf of which the person(s) acted, executed the instrument.    I
certify under PENALTY OF PERJURY under the laws of the State of California that
the foregoing paragraph is true and correct.    WITNESS my hand and official
seal. Place Notary Seal Above       Signature   

 

         Signature of Notary Public   

 

23



--------------------------------------------------------------------------------

EXHIBIT “D”

 

LOGO [g294572ex10_27pg24.jpg]

 

24